IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


KEYSTONE SANITARY LANDFILL, INC.         : No. 7 MAL 2017
AND SOLID WASTE SERVICES, INC.           :
D/B/A J.P. MASCARO & SONS,               :
                                         : Petition for Allowance of Appeal from
                 Petitioners             : the Order of the Commonwealth Court
                                         :
                                         :
           v.                            :
                                         :
                                         :
MONROE COUNTY MUNICIPAL WASTE            :
MANAGEMENT AUTHORITY,                    :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.